438 F.2d 1147
Charles FLEMING, Petitioner-Appellant,v.Asa KELLY, Director, State Board of Corrections, Atlanta, Georgia, et al., Respondents-Appellees.
No. 26872.
United States Court of Appeals Fifth Circuit.
May 9, 1969.

James E. Yates, III, Savannah, Ga., for appellant.
Arthur K. Bolton, Atty. Gen. of Georgia, Mathew Robins, Marion O. Gordon, Asst. Attys. Gen., Atlanta Ga., for appellees.
Before TUTTLE and SIMPSON, Circuit Judges, and CASSIBRY, District Judge.
PER CURIAM:


1
Other than issues of fact, which were decided adversely to the appellant by the trial court, in this habeas corpus case, the only substantial issue remaining is whether the appellant, a white man, can, by habeas corpus, challenge his conviction on the ground that the Grand Jury by which he was indicted was picked in a manner that excluded members of the Negro race and the use of women jurors.


2
The case of Mosley v. Smith, Warden, 5 Cir., 404 F.2d 346, is dispositive of this question.

The judgment is

3
Affirmed.